Citation Nr: 1206300	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1953, July 1954 to June 1958, and July 1958 to March 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for degenerative disc disease, lumbar and thoracic spine, claimed as residuals of low back strain, as well as entitlement to TDIU.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO in May 2011.  A transcript is of record.  

Regardless of the RO's actions, because entitlement to service connection for a low back disability had been finally decided prior to the filing of the claim that gave rise to the February 2007 decision, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back strain was denied in an August 1970 rating decision; no notice of disagreement or evidence was received within one year of that decision.

2.  Evidence received since the August 1970 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating a claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied the claim for service connection for low back strain is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the August 1970 rating decision is new and material and sufficient to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

To the extent the Board is reopening the claim, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for low back strain was denied in an August 1970 rating decision on the basis that the evidence did not demonstrate a chronic disability.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.1103.

The evidence of record at the time of the August 1970 decision included service treatment records, which demonstrated treatment for recurrent low back pain in June 1956 as well as a report of similar low back symptoms one year prior.  

Evidence received since the August 1970 decision, includes the Veteran testimony at the Board hearing.  He testified that his current low back pain has been continuous since he sustained two injuries to his low back during service.  The claims file also demonstrates VA medical records which document continuous treatment for chronic low back symptoms. 

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran's low back disability treated during service was not chronic.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.


ORDER

New and material evidence having been received; the claim for service connection for a low back disability is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran received a VA examination in October 2006, where the examiner concluded that the Veteran's low back disability was not caused by or aggravated by his military service.  As a rationale, the examiner stated that the service treatment records demonstrated a purely muscle-related injury and that there was no clinical evidence of a recurring back problem.  The examiner also noted that it was not until 1999 that post-service treatment of a low back disability was demonstrated and that current X-ray films demonstrate degenerative joint disease consistent with aging.  

Since the October 2006 examination, the Veteran testified that his current low back symptoms began during service and have continued since that time.  He is competent to report current symptoms and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board notes that he was competent to report during service that his low back pain had been recurrent and that he had had similar symptoms during service.  

It appears that the VA examiner dismissed the Veteran's in-service reports of continuity because service treatment records did not document such treatment or complaints.  The Court has held that a medical opinion based on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Moreover, the examiner did not consider any reports of continuity of symptoms since service.  The Board recognizes that the statements of record were provided after the October 2006 examination.  However, in light of the Veteran's reports, the Board finds that a new VA examination and etiology opinion must be obtained.  Therefore, he must be provided with a VA examination to determine whether his current low back disability was incurred during or as a result of an in-service injury.  

Moreover, the Board notes that TDIU was denied by the RO as there was evidence that the Veteran was working as an English teacher in a June 2005 VA treatment note.  However, he reported during the May 2011 Board hearing that he was currently unemployed and had been since the school where he had been employed closed.  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The claims file does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected disabilities or whether his disabilities alone or in combination would preclude all gainful employment.  

Lastly, it appears that the Veteran received continuous treatment at the VA for his low back disability.  However, the most recent VA treatment records associated with the claims file are from January 2011.  Moreover, the Virtual VA paperless claims processing system (Virtual VA) also does not currently include any additional treatment records.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from January 2011 to the present with his record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate the Veteran's VA treatment records from January 2011 to the present with the Veteran's record.  

2.  Afford the Veteran a VA examination to determine whether any current back disability is related to military service.  The examiner must review the claims folder and note such review in an examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also provide an opinion as to whether the combination of service-connected disabilities, including onychomycoses and degenerative joint disease of the right and left foot, secondary to a cold injury, bilateral hearing loss, and tinnitus, would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

If the examiner concludes that the Veteran's low back disability is connected to service, the examiner should provide an opinion as to whether his back disability alone, or together with his service-connected disabilities, would prevent him from obtaining and maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
  
3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
J. N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


